Citation Nr: 1738164	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  15-21 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating, for the period prior to March 29, 2017, and in excess of 30 percent thereafter, for bilateral high frequency hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1954 to December 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded this case in a December 2016 decision for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the significant delays that have arisen in this matter.  However, for the reasons discussed below, the Board must again remand this issue in order to allow for compliance with its remand directives.

This claim was previously remanded by the Board in December 2016 to allow for additional development.  At that time, the RO was instructed as follows: 
(1) obtain all updated VA treatment records from the VA Medical Center (VAMC) in San Diego, California, dated from June 2014 to the present; (2) specifically, request all VA audiological evaluation results starting from March 2011, showing the audiogram, as reference in the April 2012 and April 2014 VA audiology reports;
 (3) readjudicate the claim and issue a Supplemental Statement of the Case (SSOC) if said claim remained denied.

A claimant has the right to substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The RO issued a supplemental statement of the case (SSOC) in March 2017.  In that SSOC, it noted that a comprehensive VA examination to determine the nature and severity of the service-connected disability had been administered.  The RO also indicated it had reviewed treatment records from San Diego VAMC, from July 2002 to August 2015.  However, outside of mentioning that a new examination had been administered, and associating the claims file with the same records that were previously before the Board during its prior decision, there is no discussion or indication that the RO made any attempt to obtain those records the Board specifically requested in its prior remand directives.  Rather, the SSOC includes what appears to be a bare recitation of those medical records that were previously before the Board.  As such, the Board regrets that there has not been substantial compliance with its December 2016 remand directive and, as a matter of law, the Board must remand this matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA audiological evaluation results from March 2011, showing the audiogram, as referenced in the April 2012 and April 2014 VA audiology reports must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's VA electronic claims file.

2. The RO must make at least two attempts to obtain these records.  If the numeric audiogram are not available, it should be identified as unavailable and include this statement in an SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


